Eschweiler, J.
(dissenting). The common carrier making the contract for the through shipment was absolutely liable for the damage to the goods wherever such damage occurred, both at common law (Berger-Crittenden Co. v. C., M. & St. P. R. Co. 159 Wis. 256, 263, 150 N. W. 496) and by statute (sec. 1816c). It had no defense in this case except as to the amount of damages. It has a right of action over against any subsequent carrier which was in fact actually responsible for the injury. Sec. 1816c. There could be no issue here, therefore, between plaintiff and the initial carrier as to whether such initial carrier was responsible for the proximate cause of the injury.
The goods being tendered for delivery in a damaged condition, the law of evidence raises a presumption, based, upon the situation that the goods in transit are beyond the control and inspection of shipper and consignee and within the control and inspection of the carriers, that such goods were in proper condition when delivered- to the last carrier and that therefore the damage occurred on its line. Stolze v. Ann Arbor R. Co. 148 Wis. 205, 207, 134 N. W. 376; *368Tradewell v. C. & N. W. R. Co. 150 Wis. 259, 265, 136 N. W. 794.
Subsequent to the decision in the Tradewell Case, ch. 326, Laws 1913, created secs. 1816c, 1816c? (quoted in the majority opinion), and 1816c, Stats, Said sec. 1816c? is evidently but a statutory declaration of the rule stated in those two cases.
The delivery carrier here of the goods damaged in transit is therefore under, a rule of evidence and under such statute subject to a prima facie liability for the loss with the initial carrier. It may be relieved of such prima facie liability by showing, not, as suggested in the majority opinion, that the damage did not occur on its line, but, as the plain letter of the «statute supra provides, that it is not liable. The carrier whose negligence is the proximate cause of the injury is the one liable as between the common carriers, both at common law and under our statutes. The connecting carriers are bound in the law to accept the shipment from the preceding carrier (4 Elliott, Railroads (3d ed.) § 2182 (1443a); Berger-Crittenden Co. v. C., M. & St. P. R. Co. 159 Wis. 256, 264, 150 N. W. 496, 499), and therefore it is mere elementary justice that the loss should ultimately fall on the one whose actual negligence caused the actual damage.
When the jury found that the faulty condition of the box car as furnished to the shipper by the initial carrier was the proximate cause of the injury to the goods, wherever such injury may have occurred during the transportation, they settled the one question properly at issue between the two carriers. Such proper determination of that issue has, however, now been disregarded and set aside by the disposition made of this case.